DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, 4, 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 12 and 13) recite: “disregard doorbell exceptions in respect of the set of masked virtual processors”.  The examiner is unclear how this limitation (“disregard doorbell exceptions in respect of the set of masked virtual processors”) should be interpreted.  

Claim 4 recite: “the doorbell exception associated with the active processor is cleared”.  Claim 1 recites, “when the target virtual processor is other than the active virtual processor”…  This limitation from claim 1 indicates an active virtual processor is present thus another virtual processor (i.e. target) is selected to be scheduled as an active virtual processor.  The examiner is unclear if the exception associated with the active virtual processor is referring to the active virtual processor from claim 1 (other than the active virtual processor) or target virtual processor which became the active virtual processor.  The latter case would leave two active virtual processors since the first active virtual processor has not changed to other than active.

Claim 3 (similarly claim 4) recite: “changes the active virtual processor”.  The examiner is unclear to what the active virtual processor is being changed to.

Claim 7 recite: “the apparatus is responsive to an instruction to add the active virtual processor”…  The examiner is unclear how the apparatus is responsive.  How is the apparatus responding? Does the apparatus add the active virtual processor immediately as a response, does it schedule to add the active virtual processor as a response, does it just respond (send confirmation) to add the active virtual processor, etc.

Claim 8 recite: “at most one doorbell exception is generated in respect of an inactive virtual processor”.  The examiner is unclear how at most one doorbell exception is generated if there are more than one inactive virtual processors.  For example, if there are 3 virtual processors (vcpu), first vcpu is active vcpu, second is inactive vcpu and third is inactive vcpu.  Is there a 1:1 relationship between a doorbell exception and inactive vcpu or 1:n relationship between the doorbell exception?
In a case if there is 1:1 relationship between the doorbell exception and the inactive vcpu, each doorbell exception (more than one) associated with second and third vcpu must be generated.
In a case if there is 1:n relationship between the doorbell exception and the inactive vcpus.  Which inactive vpuc (second or third vcpu) is the target of the doorbell exception?

Claim 8 recite: “in respect of an inactive virtual processor”.  The examiner is unclear what this means.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim(s) 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

As per claim(s) 13, this is rejected under 35 USC §101, program per se, as being directed to non-statutory subject matter because the claim as a whole lacks any structural/hardware elements, thus, not falling into a proper established patent eligible category subject matter (machine, manufacture, process and composition of matter).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Pub 20160124766) (hereafter Dong) in view of Ahmed et al. (Pub 20160328272) (hereafter Ahmed).

As per claim 1, Dong teaches:
A data processing apparatus comprising: 
processing circuitry to execute instructions relating to an active virtual processor in a plurality of virtual processors; ([Paragraph 15], The host system 102 of this embodiment includes a host processor 106 and system memory 108. The host processor 106 may include at least one core processing unit (hereinafter “core”), generally labeled CPU 1, ... , CPU z. A core may host one or more virtual processing units, e.g., VCPU A and VCPU B.  [Paragraph 14], As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU.)
exception control circuitry to receive an external exception associated with a target virtual processor in the plurality of virtual processors and when the target virtual processor is other than the active virtual processor, to issue a doorbell exception to cause a scheduling operation to schedule the target virtual processor to be the active virtual processor; and ([Paragraph 12], his disclosure describes systems (and methods) of moderating interrupts in a virtualization environment. An overflow interval is defined. The overflow interrupt interval is used to trigger activation of an inactive guest so that the guest may respond to a critical event.  [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 14], For example, a guest associated with an identified packet flow may or may not be active when packet(s) corresponding to the identified flow are received. As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU.)
storage circuitry to store an indication of a set of masked virtual processors, wherein the scheduling operation is adapted to disregard doorbell exceptions in respect of the set of masked virtual processors. ([Paragraph 32], In the first exemplary embodiment, overflow control 230 may be configured to indicate whether a guest is active or inactive. VMM 110 and/or device driver 112 may be configured to set and/or reset a guest state indicator in overflow control register 230 when VMM 110 schedules guest in (active) or out (inactive). The associated guest device driver 117 may be configured to set the guest state indicator when guest becomes active. For example, the guest state indicator may be set and/or reset using a memory mapped input/output (“MMIO”) operation.  [Paragraph 31], Control circuitry 220 may be configured to generate an interrupt 224 to VMM 110 if a latency interrupt interval expires and/or an overflow interrupt interval expires, and the event flag indicates that an associated packet has been received. If the associated guest is active, VMM 110 may forward the interrupt to the associated guest device driver 117.)
However, Dong does not explicitly disclose an interrupt is a doorbell exception.
Ahmed teaches an interrupt is a doorbell exception. ([Paragraph 58], Systems module 323 may also perform wake up and/or sleep functions. [Paragraph 88],  According to an exemplary embodiment, the device tree for each virtual device in the kernel has a property “doorbells” that describes what interrupts to trigger for communication with the other core. The doorbell is accessed using a trapped memory page, whose address is also described in the device tree. On the receiving end, the interrupt is cleared using the trapped memory page. This enables interrupt assertion and handling without any locking and with relatively low overhead compared to traditional device interrupts. [Paragraph 87], Advantageously, these embodiments reduce the need for virtual interrupt management and the need for a virtual CPU interface. When a normal interrupt occurs, each CPU can directly handle that interrupt with its guest OS.  [Paragraph 97], This can be achieved by writing to the register area which is trapped by hypervisor 402. An example of a device tree entry for a virtual device with 16M of shared memory, an interrupt, and a doorbell is shown below. In some embodiments, writing into the doorbell register triggers and interrupt in the target virtual machine…)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Dong wherein instructions related to active virtual processor(s) is/are executed, external interrupt associated with a target vcpu is received when the vcpu is not active, vcpu is scheduled for execution and interrupt(s) is/are disabled for vcpus based on indication, into teachings of Ahmed wherein wakeup and/or sleep functions are performed and interrupt is a doorbell interrupt/exception, because this would enhance the teachings of Dong wherein by utilizing doorbell exceptions which is/are accessed using memory pages, it enables interrupt assertion therefore interrupts can be handled without any locking and with relatively low overhead compared to traditional interrupts.

As per claim 2, rejection of claim 1 is incorporated:
Dong teaches wherein when the scheduling operation has scheduled the target virtual processor to be the active virtual processor, the exception control circuitry is adapted to store the target virtual processor in the set of masked virtual processors. ([Paragraph 12], his disclosure describes systems (and methods) of moderating interrupts in a virtualization environment. An overflow interval is defined. The overflow interrupt interval is used to trigger activation of an inactive guest so that the guest may respond to a critical event.  [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 14], For example, a guest associated with an identified packet flow may or may not be active when packet(s) corresponding to the identified flow are received. As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU. [Paragraph 32], In the first exemplary embodiment, overflow control 230 may be configured to indicate whether a guest is active or inactive. VMM 110 and/or device driver 112 may be configured to set and/or reset a guest state indicator in overflow control register 230 when VMM 110 schedules guest in (active) or out (inactive). The associated guest device driver 117 may be configured to set the guest state indicator when guest becomes active. For example, the guest state indicator may be set and/or reset using a memory mapped input/output (“MMIO”) operation.  [Paragraph 31], Control circuitry 220 may be configured to generate an interrupt 224 to VMM 110 if a latency interrupt interval expires and/or an overflow interrupt interval expires, and the event flag indicates that an associated packet has been received. If the associated guest is active, VMM 110 may forward the interrupt to the associated guest device driver 117.)

As per claim 3, rejection of claim 2 is incorporated:
Dong teaches wherein when the processing circuitry changes the active virtual processor, the active virtual processor is removed from the set of masked virtual processors. ([Paragraph 12], his disclosure describes systems (and methods) of moderating interrupts in a virtualization environment. An overflow interval is defined. The overflow interrupt interval is used to trigger activation of an inactive guest so that the guest may respond to a critical event.  [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 14], For example, a guest associated with an identified packet flow may or may not be active when packet(s) corresponding to the identified flow are received. As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU. [Paragraph 32], In the first exemplary embodiment, overflow control 230 may be configured to indicate whether a guest is active or inactive. VMM 110 and/or device driver 112 may be configured to set and/or reset a guest state indicator in overflow control register 230 when VMM 110 schedules guest in (active) or out (inactive). The associated guest device driver 117 may be configured to set the guest state indicator when guest becomes active. For example, the guest state indicator may be set and/or reset using a memory mapped input/output (“MMIO”) operation.  [Paragraph 31], Control circuitry 220 may be configured to generate an interrupt 224 to VMM 110 if a latency interrupt interval expires and/or an overflow interrupt interval expires, and the event flag indicates that an associated packet has been received. If the associated guest is active, VMM 110 may forward the interrupt to the associated guest device driver 117.)
Ahmed also teaches ([Paragraph 58], Systems module 323 may also perform wake up and/or sleep functions. [Paragraph 88],  According to an exemplary embodiment, the device tree for each virtual device in the kernel has a property “doorbells” that describes what interrupts to trigger for communication with the other core. The doorbell is accessed using a trapped memory page, whose address is also described in the device tree. On the receiving end, the interrupt is cleared using the trapped memory page. This enables interrupt assertion and handling without any locking and with relatively low overhead compared to traditional device interrupts.)

As per claim 4, rejection of claim 1 is incorporated:
Dong teaches wherein when the processing circuitry changes the active virtual processor, the doorbell exception associated with the active virtual processor is cleared. ([Paragraph 12], his disclosure describes systems (and methods) of moderating interrupts in a virtualization environment. An overflow interval is defined. The overflow interrupt interval is used to trigger activation of an inactive guest so that the guest may respond to a critical event.  [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 14], For example, a guest associated with an identified packet flow may or may not be active when packet(s) corresponding to the identified flow are received. As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU. [Paragraph 32], In the first exemplary embodiment, overflow control 230 may be configured to indicate whether a guest is active or inactive. VMM 110 and/or device driver 112 may be configured to set and/or reset a guest state indicator in overflow control register 230 when VMM 110 schedules guest in (active) or out (inactive). The associated guest device driver 117 may be configured to set the guest state indicator when guest becomes active. For example, the guest state indicator may be set and/or reset using a memory mapped input/output (“MMIO”) operation.  [Paragraph 31], Control circuitry 220 may be configured to generate an interrupt 224 to VMM 110 if a latency interrupt interval expires and/or an overflow interrupt interval expires, and the event flag indicates that an associated packet has been received. If the associated guest is active, VMM 110 may forward the interrupt to the associated guest device driver 117.)
Ahmed also teaches ([Paragraph 58], Systems module 323 may also perform wake up and/or sleep functions. [Paragraph 88],  According to an exemplary embodiment, the device tree for each virtual device in the kernel has a property “doorbells” that describes what interrupts to trigger for communication with the other core. The doorbell is accessed using a trapped memory page, whose address is also described in the device tree. On the receiving end, the interrupt is cleared using the trapped memory page. This enables interrupt assertion and handling without any locking and with relatively low overhead compared to traditional device interrupts.)

As per claim 5, rejection of claim 1 is incorporated:
Dong teaches comprising: exception data storage to store data relating to the external exception, wherein in response to receiving the external exception, the exception control circuitry is adapted to store the data relating to the external exception in the exception data storage in association with the target virtual processor. ([Paragraph 25], A first exemplary embodiment includes an overflow control register 230 while a second exemplary embodiment does not include the overflow control register 230. Both embodiments include a latency interrupt register “latency ITR” 202, an overflow interrupt register “overflow ITR” 212, control circuitry 220 and an event flag(s) register 222. The latency ITR 202 may include a latency counter 204 and a latency interrupt interval 206. Similarly, the overflow ITR 212 may include an overflow counter 214 and an overflow interrupt interval 216. Latency ITR 202 is configured to facilitate interrupt moderation at a latency interrupt interval. Overflow ITR 212 is configured to facilitate providing an interrupt at an overflow interrupt interval for the virtual function associated with interrupt moderation circuitry 120 and the virtual function's associated guest. [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.)
	Ahmed also teaches ([Paragraph 92], FIG. 6, device interrupts may be assigned to individual guest OSs or cores at configuration time by hypervisor 402. During initialization, hypervisor 402 can run an interrupt controller (e.g., GIC) setup which can set values useful during bootup. As each guest gets booted, hypervisor 402 can read the interrupt assignments from the guest's device tree. Hypervisor 402 can add an interrupt read in such a manner to an IRQ map that is associated with the proper CPU core. This map may be used by the distributor during runtime. Hypervisor 402 can then enable the interrupt for the proper CPU core. Whenever a guest OS attempts to access the distributor, a trap may be registered. Reads to the distributor may not be trapped, but are allowed from any guest OS. Write accesses to the distributor are trapped and the distributor analyzes whether the access should be allowed or not.)

As per claim 6, rejection of claim 5 is incorporated:
Dong teaches wherein when the processing circuitry changes the active virtual processor to be the target virtual processor, the processing circuitry executes an exception handling routine for each item of exception data stored in the exception data storage associated with the active virtual processor. ([Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 4], One technique for sharing resources includes sharing processor resources in “time slices”. In other words, for a plurality of guests, a subset of the plurality may be active at any point in time. As used herein, “active” means executing on at least a portion of a processor. A virtual machine monitor (“VMM”) may be configured to manage scheduling guest access to the processor. The VMM may schedule a guest in (“active”) or schedule a guest out (“inactive”) based on time, e.g., at particular time intervals. The VMM may also be configured to schedule a guest in or out in response to an “event”, e.g., an interrupt from the device.) 
Ahmed also teaches ([Paragraph 88], For interrupts between guest OSs, an interrupt controller is used to assert and clear interrupt lines. According to an exemplary embodiment, the device tree for each virtual device in the kernel has a property “doorbells” that describes what interrupts to trigger for communication with the other core. The doorbell is accessed using a trapped memory page, whose address is also described in the device tree. On the receiving end, the interrupt is cleared using the trapped memory page. This enables interrupt assertion and handling without any locking and with relatively low overhead compared to traditional device interrupts.)

As per claim 7, rejection of claim 1 is incorporated:
Dong teaches wherein the apparatus is responsive to an instruction to add the active virtual processor to the set of masked virtual processors when the active virtual processor is suspended. [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 14], For example, a guest associated with an identified packet flow may or may not be active when packet(s) corresponding to the identified flow are received. As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU.)
Ahmed teaches ([Paragraph 58], ([Paragraph 58], Systems module 323 may also perform wake up and/or sleep functions.)

As per claim 8, rejection of claim 1 is incorporated:
Dong teaches wherein at most one doorbell exception is generated in respect of an inactive virtual processor until the inactive virtual processor becomes the active virtual processor. ([Paragraph 12], his disclosure describes systems (and methods) of moderating interrupts in a virtualization environment. An overflow interval is defined. The overflow interrupt interval is used to trigger activation of an inactive guest so that the guest may respond to a critical event.)
Ahmed teaches doorbell exception ([Paragraph 58], Systems module 323 may also perform wake up and/or sleep functions. [Paragraph 88],  According to an exemplary embodiment, the device tree for each virtual device in the kernel has a property “doorbells” that describes what interrupts to trigger for communication with the other core. The doorbell is accessed using a trapped memory page, whose address is also described in the device tree. On the receiving end, the interrupt is cleared using the trapped memory page. This enables interrupt assertion and handling without any locking and with relatively low overhead compared to traditional device interrupts. [Paragraph 87], Advantageously, these embodiments reduce the need for virtual interrupt management and the need for a virtual CPU interface. When a normal interrupt occurs, each CPU can directly handle that interrupt with its guest OS.  [Paragraph 97], This can be achieved by writing to the register area which is trapped by hypervisor 402. An example of a device tree entry for a virtual device with 16M of shared memory, an interrupt, and a doorbell is shown below. In some embodiments, writing into the doorbell register triggers and interrupt in the target virtual machine…)

As per claim 9, rejection of claim 1 is incorporated:
Dong teaches wherein the plurality of virtual processors comprises a management virtual processor to perform the scheduling operation. ([Paragraph 3], In a virtualization environment, a processor and/or a device and/or interface may be shared by a plurality of guests. A single physical processor may be configured as a plurality of virtual CPUs. Each virtual CPU may be configured to share the physical processor resources with other virtual CPU(s). A guest may include a virtual CPU and a guest process configured to execute on the virtual CPU. Similarly, a single physical device and/or interface may be configured as a plurality of virtual devices and/or interfaces, with each virtual device and/or interface configured to share the resources of the device and/or interface with other virtual device(s) and/or interface(s).  [Paragraph 4], One technique for sharing resources includes sharing processor resources in “time slices”. In other words, for a plurality of guests, a subset of the plurality may be active at any point in time. As used herein, “active” means executing on at least a portion of a processor. A virtual machine monitor (“VMM”) may be configured to manage scheduling guest access to the processor. The VMM may schedule a guest in (“active”) or schedule a guest out (“inactive”) based on time, e.g., at particular time intervals. The VMM may also be configured to schedule a guest in or out in response to an “event”, e.g., an interrupt from the device.  [Paragraph 14], The VMM shares processor resources with the guest(s)…)

As per claim 10, rejection of claim 9 is incorporated:
Dong teaches wherein the scheduling operation is part of a hypervisor. ([Paragraph 4], One technique for sharing resources includes sharing processor resources in “time slices”. In other words, for a plurality of guests, a subset of the plurality may be active at any point in time. As used herein, “active” means executing on at least a portion of a processor. A virtual machine monitor (“VMM”) may be configured to manage scheduling guest access to the processor. The VMM may schedule a guest in (“active”) or schedule a guest out (“inactive”) based on time, e.g., at particular time intervals. The VMM may also be configured to schedule a guest in or out in response to an “event”, e.g., an interrupt from the device.  [Paragraph 14], The VMM shares processor resources with the guest(s)…)

As per claim 11, rejection of claim 1 is incorporated:
Dong teaches wherein the processing circuitry is one of a plurality of processing circuitries, each adapted to execute instructions relating to one of a plurality of active virtual processors comprising the active virtual processor. ([Paragraph 15], The host system 102 of this embodiment includes a host processor 106 and system memory 108. The host processor 106 may include at least one core processing unit (hereinafter “core”), generally labeled CPU 1, ... , CPU z. A core may host one or more virtual processing units, e.g., VCPU A and VCPU B.  [Paragraph 14], As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU.  [Paragraph 19], For example, VMM 110 may be configured to activate (“schedule in”) a guest at a time interval. In another example, a guest, e.g., Guest A, may be inactive and an interrupt may be received that network traffic, e.g., received packets, is available for processing by a network application and/or guest device driver of Guest A. The VMM 110 may activate Guest A in response to the interrupt. The VMM 110 may be configured to manage a state, i.e., active or inactive, of each guest. In this manner, the VMM 110 may manage scheduling associated with sharing one or more cores between a plurality of guests.  [Paragraph 14], For example, a guest associated with an identified packet flow may or may not be active when packet(s) corresponding to the identified flow are received. As used herein, “guest” includes a virtual CPU and an associated guest process configured to execute on the virtual CPU.)

As per claim 12, this is a method claim corresponding to the apparatus claim 1.  Therefore, rejected based on similar rationale.

As per claim 13, this is a computer program claim corresponding to the apparatus claim 1.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONG U KIM/Primary Examiner, Art Unit 2196